IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT
                              __________________

                                 No. 99-41466
                               Summary Calendar
                              __________________

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ESIQUIO SOLIS-RODRIGUEZ,

                                            Defendant-Appellant.

                           - - - - - - - - - -
              Appeal from the United States District Court
                    for the Eastern District of Texas
                         USDC No. 1:99-CR-47-ALL
                           - - - - - - - - - -
                            September 15, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

              Esiquio Solis-Rodriguez (Solis) appeals from his 57-month

sentence for illegal reentry into the United States following

deportation, in violation of 8 U.S.C. § 1326.            Solis argues that

the court improperly enhanced his base offense level by 16 levels

under U.S.S.G. § 2L1.2(b)(1)(A).          Solis contends that the section

does not apply because his deportation, which occurred in 1998, was

based    on   his    1998   misdemeanor   conviction   for   possession    of

marijuana rather than his 1991 aggravated-felony conviction.               He

also argues that “[t]he length of time between the felony offense




      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 99-41466
                                      -2–

and   the   deportation    was   too   remote    to    justify    the   16-level

increase.”       These arguments are frivolous.

             This court reviews the district court’s application of

the Sentencing Guidelines de novo. United States v. Monjaras-

Castaneda, 190 F.3d 326, 329 (5th Cir. 1999), cert. denied, 120                 S.

Ct. 1254 (2000).        Section 2L1.2(b)(1)(A) provides for a 16-level

increase    in    the   defendant’s    offense   level    if     the    defendant

previously was deported after a conviction for an aggravated

felony.     § 2L1.2(b)(1)(A).     The section’s commentary specifically

states    that    “`[d]eported   after   a   conviction’       means    that   the

deportation was subsequent to the conviction, whether or not the

deportation was in response to such conviction.” § 2L1.2, comment.

(n.1)(emphasis added).       The commentary also defines “`[a]ggravated

felony’ . . . without regard to the date of conviction of the

aggravated felony.”       Id.(emphasis added).        As Solis previously was

deported after a criminal conviction for an aggravated felony, the

district court properly applied § 2L1.2(b)(1)(A) in calculating his

sentence.

             AFFIRMED.